Citation Nr: 1515207	
Decision Date: 04/08/15    Archive Date: 04/21/15

DOCKET NO.  10-40 578	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Entitlement to service connection for a low back disability, including as secondary to service-connected knee disabilities.

2.  Entitlement to service connection for a right hip disability, including secondary to service-connected knee disabilities.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Shamil Patel, Counsel



INTRODUCTION

The Veteran had active service from October 1989 to July 1993 and from June 2002 to June 2007.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan, which denied service connection for the claimed disabilities.

These claims were previously before the Board in March 2014.  At that time, the Board reopened the claim for service connection for a low back disorder on the basis of new and material evidence, and remanded that claim, along with the claim for a right hip disorder, for further development.  The Board also remanded a claim for service connection for a right knee disorder, which was later granted in a September 2014 rating decision.  This represents a full grant of the benefit sought on appeal for that issue, and therefore it is no longer before the Board.  See Shoen v. Brown, 6 Vet. App. 456, 457 (1994) (quoting Waterhouse v. Principi, 3 Vet. App. 473 (1992)).  The Veteran has not, in response, separately appealed the rating or effective date assigned for this disability.  See Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997).


FINDINGS OF FACT

1.  The Veteran's diagnosed lumbar spine disabilities are etiologically related to his service-connected left knee disabilities.

2.  The evidence is in equipoise as to whether the Veteran's diagnosed right hip disabilities are related to his service-connected left knee disabilities.



CONCLUSIONS OF LAW

1.  The criteria for service connection for lumbar strain with degenerative changes have been met.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.310 (2014). 

2.  Resolving all doubts in the Veteran's favor, the criteria for service connection for right hip strain and tronchantric bursitis have been met.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.310 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  The Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) outlines procedural assistance VA must provide claimants in certain cases.  If the VCAA is applicable, the Board must ensure that the required notice and assistance provisions of the law have been properly applied.  In this case, however, the Board is granting in full the benefits sought on appeal.  Therefore, the Board need not discuss whether there has been compliance with the VCAA because any error in such compliance amounts to no more than harmless error.  38 C.F.R. § 20.1102 (2014).  See also Shinseki v. Sanders, 129 S. Ct. 1696 (2009).

II.  Service Connection

The Veteran contends that he has lumbar spine and right hip disabilities that are secondary to his left knee disabilities.  See June 2008 Statement in Support of Claim.  At present, the Veteran service-connected left knee disabilities include a meniscal tear, limitation of flexion, and posttraumatic arthritis (rated as limitation of extension).

Service connection is warranted for a disability which is proximately due to, aggravated by, or the result of a service-connected disease or injury.  38 C.F.R. § 3.310 (2014).  A finding of secondary service connection requires competent medical evidence to connect the asserted secondary disability to the service-connected disability.  Wallin v. West, 11 Vet. App. 509, 512 (1998); Velez v. West, 10 Vet. App. 432 (1997).

A.  Low Back

With respect to the low back, the Veteran was diagnosed with lumbar strain during a May 2014 VA examination, and x-rays from September 2010 reflect moderate degenerative changes in the lumbar spine.  As to whether these disabilities are caused or aggravated by the Veteran's service-connected left knee disabilities, there are several medical opinions in the record.  According to the U.S. Court of Appeals for Veterans Claims, "the probative value of medical opinion evidence is based on the medical expert's personal examination of the patient, the physician's knowledge and skill in analyzing the data, and the medical conclusion the physician reaches."  Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).  The credibility and weight to be attached to these opinions is within the province of the Board.  Id.

VA records dated July 2008 include a statement that the Veteran had low back pain secondary to compensating for knee pain.  In August 2008, one of the Veteran's treating physicians stated that left knee pain and increased use of the right lower extremity appeared to have caused abnormal posture and back pain.  In September 2010, a doctor stated that it was at least as likely as not that current lumbar pain is related to gait disturbances caused by the left knee condition.  He stated that the Veteran injured his knee in 2005 or 2006, and underwent surgery for it in 2007.  This intervening time between the injury and surgery may have been more than adequate to allow the development of the degenerative changes which were now present in the lumbar spine.

In contrast, a May 2014 VA examiner stated that the Veteran's diagnosed lumbar strain could be from any recent activities, such as bending, lifting, pulling, pushing, etc., and that it was less likely than not due to the Veteran's knee problem.

The Board finds that the probative value of this May 2014 opinion is limited.  In attributing the Veteran's condition to "recent" activities, the examiner does not address the Veteran's documented complaints of having back pain for several years, and does not address the previous findings associating this back pain with gait disturbances and abnormal posture associated with the left knee.

In contrast, the September 2010 opinion provides some basic rationale to support the conclusion that the Veteran's low back pain and degenerative changes are caused by his left knee.  The Board notes that while this physician stated that the knee injury occurred in 2005 or 2006, a review of the record actually shows it occurred earlier than that.  Moreover, while the Veteran underwent surgery for his condition in 2007, the evidence also shows continued impairment of the knee following that procedure.  To the extent that the September 2010 opinion indicates that the window of knee symptomatology from 2005 to 2007 was sufficient to cause the Veteran's low back problems, these additional facts support the underlying conclusion of this opinion by demonstrating that the window in question spanned an even larger period.  Moreover, this opinion is generally supported by the July 2008 and August 2008 records which also associate low back pain with the left knee.

In sum, the overall weight of the evidence supports the conclusion that the Veteran's lumbar spine disabilities are etiologically related to his left knee disabilities, and therefore service-connection on a secondary basis is appropriate.

B.  Right Hip

With respect to the right hip, a May 2014 VA examination diagnosed hip strain, and VA records from July 2008 reflect a diagnosis of right tronchantric bursitis.

As to whether these disabilities are caused or aggravated by the Veteran's service-connected left knee disabilities, the September 2010 opinion above also stated that it was as likely as not that current right hip pain is related to gait disturbances associated with the left knee condition.  In contrast, the May 2014 VA examiner stated that there was no objective evidence to suggest that the right hip disability was due to the left knee, and that diagnosed hip strain could be caused by any recent activities such as bending, turning, pushing, pulling, etc.

Neither opinion includes a clear rationale to support the underlying conclusion that was reached.  Given the findings of each opinion, they are equally probative in assessing the etiology of the Veteran's hip conditions.  Therefore, resolving any doubts in the Veteran's favor, the Board finds that service connection for these diagnosed right hip disabilities as secondary to the left knee conditions is appropriate.


ORDER

Service connection for lumbar strain with degenerative changes is granted.

Service connection for right hip strain with tronchantric bursitis is granted.



____________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


